department of the treasury_department of the treasury internal_revenue_service internal_revenue_service washington d c washington d c date cc dom fs corp number release date uilc internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel field service cc dom fs subject d_reorganization and cancellation of indebtedness this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend sec_2 sec_1 fp year d year c year e date a date b date c date d date e issue whether the service should challenge taxpayer’s assertion that sec_1’s liquidation into fp and fp’s formation of sec_2 qualified as a tax-free reorganization under sec_368 to which sec_381 applied conclusion we believe the service should not challenge the taxpayer’s assertion that sec_1’s liquidation into fp and fp’s formation of sec_2 qualified as a tax-free reorganization under section sec_368 to which sec_381 applied issue whether on fp’s cancellation of debt that sec_1 owed to fp sec_1 recognized cancellation of indebtedness c o d income that was excluded from sec_1's gross_income under sec_108 as a result of which sec_1 was required to reduce tax_attributes under sec_108 conclusion on fp’s cancellation of debt that sec_1 owed to p sec_1 recognized c o d income to the extent sec_1 was insolvent at the time of the cancellation this c o d income was excluded from sec_1's gross_income under sec_108 as a result of which sec_1 was required to reduce tax_attributes under sec_108 additionally sec_1 may have also recognized some c o d income under sec_108 on the remaining portion of the canceled debt which was treated as a contribution capital from fp to sec_1 issue whether sec_1 must recognize gain by virtue of the application of sec_367 to sec_1's distribution to fp of the sec_2 stock under sec_361 and sec_367 to fp’s contribution of debt to the capital of sec_1 conclusion the application of sec_367 to the distribution would cause sec_1 to treat fp as a non-corporate recipient but there is no tax effect because the applicable nonrecognition_provision sec_361 does not require the recipient to be a corporation additionally the application of sec_367 to fp’s contribution of debt to the capital of sec_1 is not a transaction made taxable under the sec_367 regulations facts sec_1 was a wholly owned subsidiary of fp a corporation that we assume was not a controlled_foreign_corporation under sec_957 on date a sec_1 filed a notice of its commencement of a proceeding to wind up and dissolve a certificate of dissolution was executed on date c and filed on date d on date b articles of incorporation were filed for sec_2 in the dissolution sec_1 transferred its assets to fp around this time fp transferred the assets it received from sec_1 which were sec_1's historical assets to sec_2_1 the taxpayer argues that the liquidation of sec_1 and reincorporation of sec_2 qualified as a tax-free reorganization under sec_368 both sec_1 and sec_2 were in the same line_of_business selling inventory products purchased from fp sec_2 generated a net_operating_loss during year d thereafter sec_2 reported operating profits sec_1 incurred net operating losses from year e through year c sec_2 had a negative cash_flow and had insufficient funds to pay its accrued debts at the time of the dissolution fp discharged debt that sec_1 owed fp including sec_1 accounts_payable owed to fp at that time sec_1 was insolvent its liabilities exceeded its assets fp treated the entire amount of debt discharged as a contribution to the capital of sec_1 law and analysis we believe the service should not challenge the taxpayer’s assertion that the series of steps in this case which included the liquidation of sec_1 and fp’s formation of sec_2 constituted a reorganization under sec_368 see eg 162_f2d_753 8th cir 640_f2d_1030 9th cir sec_368 provides that a reorganization under that section includes the transfer by a corporation of all or part of its assets to another corporation if immediately_after_the_transfer the transferor or one or more of its shareholders including persons who were shareholders immediately before the transfer or any combination thereof is in control of the corporation to which the assets are transferred but only if in pursuance of the plan stock_or_securities of the corporation to which the assets are transferred are distributed in a transaction which qualifies under sec_354 sec_355 or sec_356 1the facts concerning fp’s transfer of assets to sec_2 and sec_2's issuance of sec_2 stock to fp are unclear in particular the facts are unclear concerning whether sec_2 issued sec_2 stock to fp at the time of fp’s transfer of assets to sec_2 or whether sec_2 had previously issued stock to fp and then issued no shares to fp at the time of fp’s transfer of the assets to sec_2 sec_354 provides that no gain_or_loss shall be recognized if stock_or_securities in a corporation a_party_to_a_reorganization are in pursuance of the plan_of_reorganization exchanged solely for stock_or_securities in such corporation or in another corporation a party to the reorganization sec_354 provides that sec_354 shall not apply to an exchange in pursuance of a plan_of_reorganization with the meaning of sec_368 or g unless -- a the corporation to which the assets are transferred acquires substantially_all of the assets of the transferor of such assets and b the stock securities and other properties received by such transferor as well as the other properties of such transferor are distributed in pursuance of the plan_of_reorganization sec_1_368-1 provides in part the purpose of the reorganization provisions of the code is to except from the general_rule certain specifically described exchanges incident to such readjustments of corporate structures made in one of the particular ways specified in the code as are required by business exigencies and which effect only a readjustment of continuing interest in property under modified corporate forms sec_361 provides that no gain_or_loss shall be recognized to a corporation if such corporation is a_party_to_a_reorganization and exchanges property in pursuance of the plan_of_reorganization solely for stock_or_securities in another corporation a party to the reorganization sec_361 provides that except as provided in c no gain_or_loss shall be recognized to a corporation a_party_to_a_reorganization on the distribution to its shareholders of property in pursuance of the plan_of_reorganization we believe that p’s cancellation of sec_1's debt had independent significance apart from the reorganization and that sec_1 in substance transferred all its assets to sec_2 see issue since sec_1 in substance transferred all its assets to sec_2 the transaction met the sec_354 requirement that the corporation to which the assets were transferred acquired substantially_all of the assets of the transferor as well as the sec_368 requirement that the transferor transfer all or a part of its assets to another corporation also since p was in control within the meaning of sec_304 of sec_2 immediately after sec_1's transfer of the assets to sec_2 the transaction also met the sec_368 requirement that immediately_after_the_transfer the transferor and or its shareholder s were in control of the corporation to which the assets were transferred fp received sec_2 stock upon incorporating sec_2 and as a result of sec_1's transfer of its assets to sec_2 fp’s sec_2 stock increased in value in substance sec_1 can be viewed as having received sec_2 stock that sec_1 in turn transferred to fp in pursuance of the plan see eg 640_f2d_1030 9th cir accordingly assuming the transaction otherwise qualified for reorganization treatment the facts indicate that the transaction met the sec_354 requirement that stock received by the transferor was to be distributed in pursuance of the plan_of_reorganization in addition to meeting certain statutory requirements a transaction must also meet certain nonstatutory requirements to qualify as a tax-free reorganization under sec_368 -- eg namely the business_purpose requirement the continuity_of_proprietary_interest requirement and the continuity of business_enterprise requirement we are aware of no facts to indicate the transaction failed to meet any of these nonstatutory requirements accordingly we believe the service should not challenge the taxpayer’s assertion that the transaction is a d_reorganization assuming the transaction qualified as a d_reorganization sec_1 recognized no gain_or_loss under sec_361 and sec_361 either on the transfer of property to sec_2 in exchange for sec_2 stock or on the transfer of sec_2 stock to fp respectively issue 2as already indicated the facts are unclear concerning whether sec_2 issued stock to fp upon fp’s incorporation of sec_2 and whether sec_2 then issued no shares to fp at the time of fp’s transfer of the assets to sec_2 or whether sec_2 issued stock to fp only at the time of fp’s transfer of assets to sec_2 however our conclusion does not change if sec_2 issued stock to fp only at the time of fp’s transfer of the assets to sec_2 3although the taxpayer also asserts that the transaction is an f reorganization we have not addressed whether the transaction is an f reorganization since the acquired corporation’s net operating losses and general business credits carry over to the acquiring_corporation under sec_381 irrespective of whether the transaction is a d or an f reorganization at the time of the dissolution fp canceled the debt that sec_1 owed to fp we believe fp’s cancellation of sec_1's debt had independent economic significance apart from the reorganization cf revrul_68_602 1968_2_cb_135 revrul_78_330 1978_2_cb_147 in revrul_68_602 a parent_corporation canceled the debt its subsidiary owed to it immediately before the subsidiary transferred its assets to it pursuant to a plan of complete_liquidation the parent_corporation had canceled the subsidiary’s debt in an attempt to qualify the transaction under sec_332 if sec_332 applied to the transaction the parent_corporation would have succeeded to its subsidiary’s nol_carryover under sec_381 in that ruling the service reasoned that the parent corporation’s cancellation of the debt was an integral part of the liquidation and had no independent significance other than to secure the tax benefits of the subsidiary’s nol_carryover as a result the ruling concluded that the parent corporation’s cancellation of the debt was transitory and was disregarded in contrast in revrul_78_330 a parent_corporation canceled the debt its subsidiary owed to it immediately before that first subsidiary merged into a second subsidiary of the parent_corporation in a transaction described under sec_368 and sec_368 the parent_corporation canceled the subsidiary’s debt to avoid sec_357 gain if the parent had not canceled the debt the amount of the subsidiary’s liabilities would have exceeded the basis of the subsidiary’s assets in that ruling the service concluded that the parent corporation’s cancellation of the subsidiary’s debt had independent economic significance and had substance for tax purposes -ie under the facts of that case as a capital_contribution by the parent_corporation to the subsidiary we believe that analogous to revrul_78_330 the cancellation of the debt in the instant case that sec_1 owed to fp had independent economic significance and substance for tax purposes unlike the situation in revrul_68_602 the parent’s cancellation of the subsidiary’s debt was not transitory but had independent significance apart from the reorganization and apart from securing any_tax benefits additionally because we believe fp’s cancellation of sec_1's debt had independent economic significance and substance for tax purposes we believe neither revrul_59_296 1959_2_cb_87 nor revrul_68_359 1968_2_cb_161 applies in this case in both revrul_59_296 and revrul_68_359 the liabilities of the liquidating subsidiary exceeded the fair_market_value of the assets of the liquidating 4we express no opinion on whether the debt is equity for tax purposes 5in that ruling we believe the entire amount of the canceled debt was treated as a capital_contribution because the ruling appears to assume the subsidiary was not insolvent subsidiary so that sec_332 did not apply to the transactions at issue however in the instant case by respecting fp’s cancellation of the sec_1 debt sec_1 was solvent at the time of the reorganization the amount of sec_1's liabilities no longer exceeded the fair_market_value of sec_1's assets at the time of the reorganization none of sec_1's assets went to p instead all of sec_1's assets were transferred directly to sec_2 in the reorganization transaction however although we believe fp’s cancellation of the debt had independent significance and substance for tax purposes we believe fp did not make a capital_contribution to sec_1 of the entire amount of the debt that was canceled instead as discussed below we believe fp made a capital_contribution to sec_1 of the debt only to the extent sec_1 became solvent as a result of the cancellation canceled debt that is capital_contribution a shareholder generally makes a capital_contribution to a debtor_corporation to the extent that the shareholder’s cancellation of the corporation’s debt enhances the value of the shareholder’s stock cf mayo v commissioner tcmemo_1957_9 acq aod-om big_number date in the case of debt that is canceled the value of a debtor_corporation increases by the amount by which the corporation becomes solvent as a result of the debt that is canceled in the instant case the value of sec_1 only increased by the amount by which sec_1 became solvent as a result of fp’s cancellation of sec_1's indebtedness owed to fp as a result we believe fp made a capital_contribution of debt to sec_1 only to the extent sec_1 became solvent as a result of fp’s cancellation of the debt depending on fp’s basis in this debt sec_1 may have recognized cod income under sec_108 on fp’s capital_contribution to sec_1 of this portion of the debt a corporate shareholder that gratuitously forgives a debt the corporation owes the shareholder generally makes a capital_contribution to the corporation to the extent of the debt forgiven sec_1_61-12 gross_income generally does not include contributions to capital i r c sec_118 however under sec_108 a debtor_corporation is treated as having satisfied debt contributed by a shareholder with an amount of cash equal to the shareholder’s adjusted_basis in the debt contributed canceled debt that is not capital_contribution 6or viewed from a different perspective the amount of canceled debt that results in cod income rather than a capital_contribution should be the amount of debt less the amount of debt that the debtor can pay off -- ie with its assets sec_1 recognized c o d income on the amount of debt that was canceled that was not a capital_contribution sec_1 excluded this c o d income from gross_income under sec_108 however sec_1 was then required to reduce tax_attributes under sec_108 by the amount of this excluded income gross_income includes income from the discharge_of_indebtedness sec_61 gross_income does not include discharge_of_indebtedness income when the taxpayer is insolvent sec_108 the amount of indebtedness excluded from gross_income is applied to reduce the taxpayer’s tax_attributes as follows a nol - any net_operating_loss for the taxable_year of the discharge and any net_operating_loss_carryover to such taxable_year b general_business_credit - any carryover to or from the taxable_year of a discharge of an amount for purposes for determining the amount allowable as a credit under sec_38 relating to general_business_credit sec_108 in summary we believe sec_1 recognized c o d income to the extent sec_1 was insolvent at the time of the cancellation this c o d income was excluded from sec_1's gross_income under sec_108 as a result of which sec_1 was required to reduce tax_attributes under sec_108 furthermore sec_1 may have also recognized some c o d income under sec_108 on the remaining portion of the canceled debt which was treated as a contribution capital from fp to sec_1 issue sec_1's distribution of sec_2 stock to fp if a u_s_person transfers property to a foreign_corporation in connection with any exchange described in section then such foreign_corporation shall not for purposes of determining the extent to which gain shall be recognized on such transfer be considered to be a corporation sec_367 the effect of sec_367 is that gain will be recognized on certain transfers to foreign recipients gain or income is recognized under sec_367 only when the applicable nonrecognition_provision requires that the recipient be a corporation eg sec_361 sec_1's transfer of the sec_2 stock to fp is a distribution under sec_361 sec_361 provides that no gain_or_loss shall be recognized to a corporation a party to the reorganization on the distribution to its shareholders of property in pursuance of a plan_of_reorganization sec_361 does not require that the recipient shareholders be corporations the application of sec_367 to the distribution of the sec_2 stock however would not have any_tax effect on this transaction because the applicable nonrecognition_provision sec_361 does not require that the recipient be a corporation we also note that sec_367 does not apply to sec_1's distribution of stock followed by its dissolution because that transaction is not subject_to sec_332 fp’s contribution to the capital of sec_1 in the case of any exchange described in section in connection with which there is no transfer of property described in sec_367 a foreign_corporation shall be considered to be a corporation except to the extent provided in regulations sec_367 thus the rule for transactions described in sec_367 is that a foreign_corporation will be considered to be a corporation for purposes of the applicable nonrecognition provisions unless regulations provide otherwise fp canceled sec_1's debt in a transaction separate from the reorganization this cancellation of the debt resulted in part in a capital_contribution to sec_1 the regulations under sec_367 do not address transfers by foreign_corporations that are not controlled_foreign_corporations therefore assuming fp’s contribution to the capital of sec_1 is an exchange described in sec_367 there would be no tax effect under sec_367 by virtue of fp’s capital_contribution to sec_1 case development hazards and other considerations if you have any further questions please call deborah a butler assistant chief_counsel corporate branch by steven j hankin acting branch chief field service division
